This was a civil action tried before his Honor, Frank T. Baldwin and a jury, at the April Term, 1923, of the Forsyth County Court, and was heard on appeal at the March Term, 1924, of the Superior Court of Forsyth County, by his Honor, T. D. Bryson.
In the trial of this cause in Forsyth County Court, before Judge Frank T. Baldwin and a jury, the issues of negligence, contributory negligence, assumption of risk and damages were all submitted to the jury and found in favor of plaintiff. Judgment was rendered for plaintiff. The defendant made several exceptions and assignments of error and appealed to the Superior Court. The case was then heard on the assignments of error from the county court before Judge T. D. Bryson, who confirmed the judgment of the Forsyth County Court. Defendant excepted, assigned errors and appealed to the Supreme Court.
We have heard the arguments of counsel, read the record carefully and gone over the well prepared and exhaustive briefs of the parties. The judge of the Forsyth County Court, in a full and very complete charge, gave fairly the contentions of the parties and charged the law on all the issues, as seems to us, with care and accuracy. The exceptions and assignments of error made by defendant on appeal to the Superior Court were not sustained, and judgment for the plaintiff was confirmed by the Superior Court. Hines v. R. R., 185 N.C. p. 72; Crisp v. Hanover Thread Mill,ante, 89.
We can find
No error.